Citation Nr: 1822928	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 16-19 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for alopecia arietta. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a skin condition.

3. Whether new and material evidence has been received to reopen a claim for service connection for a scar secondary to in-service circumcision.

4. Whether new and material evidence has been received to reopen a claim for service connection for sexual dysfunction secondary to scar due to in-service circumcision. 

5. Whether new and material evidence has been received to reopen a claim for service connection for a pulmonary condition, and if so whether service connection is warranted. 

6. Entitlement to service connection for right upper extremity carpal tunnel syndrome. 

7. Entitlement to service connection for left upper extremity carpal tunnel syndrome.

8. Entitlement to a rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, which denied increased rating in excess of 20 percent for bilateral hearing loss, and denied reopening claims for alopecia arietta, pulmonary condition, sexual dysfunction, scar, and skin condition, as well as service connection claims for bilateral carpal tunnel syndrome. 

The Veteran initially requested a Board hearing, which was scheduled for February 2017. However, he later withdrew his hearing request. As such, the hearing is considered to have been withdrawn. See 38 C.F.R. § 20.704(d) (2017).

Newly received evidence pertinent to the Veteran's claims was submitted by the Veteran after the issuance of the May 2016 statement of the case and has not yet been considered by the AOJ, and no waiver of AOJ consideration has been received. However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received from the veteran after the last SOC without a waiver of AOJ consideration. Under that provision, if new evidence is submitted by the veteran with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran. As the Veteran's substantive appeal was submitted in May 2016, and he did not explicitly ask for AOJ review of the new evidence, no waiver is necessary and the Board shall consider the newly submitted evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a pulmonary condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a June 2011 rating decision, the RO reopened and denied service connection claims for alopecia arietta, skin condition, pulmonary condition, and sexual dysfunction and a scar secondary to in-service circumcision procedure. In a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final. 

2. Evidence received since the last final rating decision in June 2011 does not raise a reasonable possibility of substantiating the claims of service connection for alopecia arietta, skin condition, and a scar and sexual dysfunction secondary to in-service circumcision procedure. 

3. Evidence received since the last final rating decision in June 2011 raises a reasonable possibility of substantiating the claim of service connection for a pulmonary condition.

4. The Veteran's right carpal tunnel syndrome did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

5. The Veteran's left carpal tunnel syndrome did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

6. For the entire period on appeal, bilateral hearing loss has been manifested by hearing acuity no worse than Level V in the right ear and Level V in the left ear. 


CONCLUSIONS OF LAW

1. The June 2011 rating decision reopening and denying service connection for alopecia arietta, skin condition, pulmonary condition, and a scar and sexual dysfunction secondary to in-service circumcision procedure is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. The additional evidence received since the June 2011 rating decision is new but not material to the claims of service connection for alopecia arietta, skin condition, and a scar and sexual dysfunction secondary to in-service circumcision procedure and those claims are not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The additional evidence received since the June 2011 rating decision is new and material to the claim of service connection for a pulmonary condition and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for right upper extremity carpal tunnel syndrome have not been met. 38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307, 3.309 (2017).

5. The criteria for service connection for left upper extremity carpal tunnel syndrome have not been met. 38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.307, 3.309 (2017).

6. For the entire rating period on appeal, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Applicable Laws and Regulations

Where, as here, the prior final decision was an unappealed RO rating decision, "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. A claim on which there is a final decision may be reopened if new and material evidence is received. 38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

The evidence submitted to reopen a claim is presumed to be credible for the purpose of determining whether new and material evidence has been received unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

June 2011 rating decision

In a June 2011 rating decision, the RO reopened and continued to deny the claims of entitlement to service connection for alopecia arietta, a skin condition, a pulmonary condition, and a scar and sexual dysfunction secondary to in-service circumcision.

The Veteran did not appeal those rating decisions, nor was new and material evidence received within one year of the notice to the Veteran. 38 C.F.R. § 3.156(b). Therefore, the June 2011 decisions became final. 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

In July 2013, the Veteran filed a claim to reopen his claims for alopecia arietta, a skin condition, a pulmonary condition, and a scar and sexual dysfunction secondary to in-service circumcision. In a June 2014 rating decision, the RO declined to reopen all of these claims, determining that new and material evidence had not been received. The Veteran timely appealed the June 2014 decision, and this appeal ensued.

As the last final disallowance of the Veteran's claims is the June 2011 rating decision, the Board must determine whether new and material evidence has been received subsequent to that final decision to reopen the claims.

Alopecia Arietta - Analysis

By way of procedural background, in April 2010, the RO denied the Veteran's original claim for service connection for alopecia arietta. The April 2010 rating decision determined that the Veteran did not have a current diagnosis of alopecia arietta (hair loss), there were no in-service complaints, or treatment for such condition, and the evidence did not show that this condition began in or was caused by his military service. In June 2011, the RO reopened and continued to deny the claim, finding that there was no evidence the Veteran suffered from this condition or any relationship between a current condition and military service.

The evidence received subsequent to the June 2011 rating decision includes the Veteran's July 2013 petition to reopen, VA treatment records, his notice of disagreement, private treatment notes, and his substantive appeal. 

The Board reviewed the record carefully; however, none of the medical records show a diagnosis of alopecia arietta, or any statement linking this condition to service. As such, the new evidence is not material to the claim as it does not relate to the unestablished element of a current disability in this case. It is not material, but rather merely duplicative of the contentions the Veteran provided at the time of the last final denial, that he has a current diagnosis of alopecia arietta that is related to service. Therefore, new and material evidence was not received to reopen the previously denied service connection claim for alopecia arietta. 

Skin Condition - Analysis

An April 2010 rating decision determined that while the Veteran's VA treatment records show treatment for foot fungus and onychomycosis, there was no clinical relationship between these conditions and his military service, as there were no in-service complaints, or treatment for any skin condition. The RO reopened and continued to deny the skin condition claim in June 2011, on the same basis. 

The evidence received subsequent to the June 2011 rating decision includes the Veteran's July 2013 petition to reopen, VA treatment records, his notice of disagreement, private treatment notes, and his substantive appeal. 

The Board reviewed the record carefully; however, most of the Veteran's records show negative skin assessment between 2011 and the present aside from isolated incident of dryness of foot and an incident of papular nodes with whitish flakes on right ankle. Furthermore, no evidence establishes a link between the Veteran's prior treatment for skin condition and his military service. As such, the new evidence is not material to the claim as it does not relate to the unestablished element of a nexus in this case. It is merely duplicative of the contentions the Veteran provided at the time of the last final denial, that he has a current diagnosis of a skin condition that is related to service. Therefore, new and material evidence was not received to reopen the previously denied service connection claim for a skin condition. 

Scar - Analysis

By way of procedural background, an April 2010 rating decision determined that while the Veteran's service treatment records show that he underwent a voluntary circumcision due to recurring infections and pain following intercourse, he had no recurring complaints after the surgery. The RO also determined that post-service VA treatment records do not show any evidence that this condition exists. The RO reopened and continued to deny the scar claim in June 2011, on the same basis adding that the evidence did not show that the condition was medically diagnosed or any relationship to military service. 

The evidence received subsequent to the June 2011 rating decision includes the Veteran's July 2013 petition to reopen, VA treatment records, his notice of disagreement, private treatment notes, and his substantive appeal. 

The Board reviewed the record carefully; however, there is no medical diagnosis or indication of a scar related to circumcision. Furthermore, no evidence establishes a link between the Veteran's claimed scar and his military service, to include his circumcision. As such, the new evidence is not material to the claim as it does not relate to the unestablished element of a current disability or a nexus in this case. It is merely duplicative of the contentions the Veteran provided at the time of the last final denial, that he has a current diagnosis of a scar that is related to his in-service circumcision. Therefore, new and material evidence was not received to reopen the previously denied service connection claim for a scar condition. 

Sexual Dysfunction - Analysis

An April 2010 rating decision determined that while the Veteran's service treatment records show that he underwent a voluntary circumcision due to recurring infections and pain following intercourse, he had no recurring complaints after the surgery. In addition, it was determined post-service treatment notes do not show evidence of erectile dysfunction through neurologic or genitourinary, vascular, or mental health limitations. Moreover, since the Veteran claimed this condition as secondary to the nonservice-connected scar, it could not be established on a secondary basis, and there was no evidence that sexual dysfunction was incurred in or aggravated by his military service. The RO reopened and continued to deny the sexual dysfunction claim in June 2011, on the same basis.

The evidence received subsequent to the June 2011 rating decision includes the Veteran's July 2013 petition to reopen, VA treatment records, his notice of disagreement, private treatment notes, and his substantive appeal.

The Board reviewed the record carefully; however, this evidence does not establish that the Veteran has a current diagnosis of sexual dysfunction. Furthermore, no evidence establishes a link between the Veteran's in-service circumcision and any post-service condition claimed by the Veteran. As such, the new evidence is not material to the claim as it does not relate to the unestablished element of a current disability or a nexus in this case. It is merely duplicative of the contentions the Veteran provided at the time of the last final denial, that he has a current diagnosis of a sexual dysfunction that is related to his in-service circumcision. Therefore, new and material evidence was not received to reopen the previously denied service connection claim for sexual dysfunction. 

Pulmonary Condition - Analysis

An April 2010 rating decision determined that the Veteran's service treatment records showed no evidence of complaint, sign, symptom, incident, accident, or laboratory findings to support any in-service correlation between service, and his present pulmonary complaints and diagnosis. It further noted that while his post-service VA treatment records show weight control issues and borderline diabetes with other general health and welfare conditions, the Veteran failed to identify a specific cardio pulmonary diagnosis and therapy. The decision concluded that the claim was denied, since there was no evidence that the claimed condition existed. The RO reopened and continued to deny the pulmonary condition claim in June 2011, determining that the condition was not related to service. 

The evidence received subsequent to the June 2011 rating decision includes the Veteran's July 2013 petition to reopen, VA treatment records, his notice of disagreement, private treatment notes, and his substantive appeal. Private treatment notes dated in April 2012 show a diagnosis of dyspnea. Notably, in March 2015 correspondence, the Veteran indicated that he was exposed to toxins while in service. He started as a finance clerk, but in November 1967 was relocated to doing maintenance to the boilers in the barracks, where he was for three months shoveling coal into the boilers from 9 PM to 7 AM, and after three months was moved back to the finance department. He stated that this exposure to the coal dust and other environmental problems in the area caused his lungs and respiratory problems. 

This correspondence establishes a possible nexus for the claimed condition. As this evidence is new and relates to the basis for the prior denial, the service connection claim for a pulmonary condition must be reopened. 

Service Connection for Bilateral Carpal Tunnel Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). Carpal tunnel syndrome is deemed an organic disease of the nervous system. See Adjudication Procedures Manual M-21, Part. III.iv.4.N.1.d. However, in order for the presumption to apply, the evidence must indicate that the disability manifested to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his bilateral carpal tunnel syndrome is related to his active duty service; however, he did not specify any specific in-service occurrence that he believed caused his disability. 

His service treatment records are silent to any complaints, treatments, or a diagnosis of a bilateral upper extremity disorder, to include carpal tunnel syndrome. 

The Board finds that service connection for bilateral carpal tunnel syndrome on a presumptive basis is not warranted as the record does not show any evidence of the disability manifesting within one year of the Veteran's separation from active duty service. In this regard, the earliest evidence of carpal tunnel syndrome is in his VA treatment notes dated in May 2013, approximately 45 years after separation from service, where he was diagnosed with bilateral carpal tunnel syndrome. Accordingly, service connection for carpal tunnel syndrome on a presumptive basis is not warranted.

Based on a review of the evidence of record, the Board concludes that the probative and competent evidence weighs against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome on direct basis as well. 

In this regard, VA has a duty to provide a medical examination or obtain a medical opinion when necessary to decide a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017). However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the only suggested relationship between his carpal tunnel syndrome and active duty service comes from the Veteran himself, but he never indicated what part of his service he believed caused his current disability. Moreover, because there is no evidence that the Veteran has the medical training or experience to associate his bilateral carpal tunnel syndrome, diagnosed approximately 45 years after military service, to any aspect of active duty, his statements are not competent, and no medical evidence has been submitted to support such a proposition. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 38 U.S.C. §5103A(d), to provide an appellant with a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

Upon careful review of the lay and medical evidence on record, the Board concludes that service connection for carpal tunnel syndrome of the right or left upper extremities is not warranted. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Hearing Loss Rating Criteria

Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned. Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII. 38 C.F.R. § 4.85, DC 6100. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

Analysis

The Veteran's bilateral hearing loss has been rated as 20 percent disabling for the entire period on appeal. The Veteran filed a claim for increase on June 28, 2013, asserting that his hearing is worse than the currently assigned disability rating. 
The Veteran underwent a VA audiology examination in April 2016. Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
64
55
60
75
75
LEFT
64
55
60
60
80

Speech recognition scores were 88 percent in the right ear and 90 percent in the left ear. 

In this case, applying the April 2016 audiometric result to Table VII, the Veteran had Level III hearing acuity in the right ear and Level III in the left ear, which would warrant a noncompensable rating (without application of exceptional hearing pattern provisions of 38 C.F.R. § 4.86). 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In this case, both ears meet the criteria for an exceptional pattern of hearing loss (38 C.F.R. § 4.86) under Table VIA because the puretone threshold at each of the four specified frequencies is 55 decibels or more. Under Table VIA, the Veteran's right ear is rated at Level V hearing acuity, and the Veteran's left ear is also rated at Level V hearing acuity. As such, applying the results to table VIA does not assist the Veteran in meeting the next available rating (30 percent), but rather shows only a 20 percent disability rating is warranted. 

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating; however, in determining the actual degree of disability, an objective examination that specifically measures relevant criteria of decibel loss at specific ranges and loss of speech recognition ability is more probative of the degree of the hearing loss impairment than general assertions of difficulty hearing, especially where, as in this case, the objective medical evidence does not warrant a higher rating. Accordingly, the lay and medical evidence does not support a rating in excess of 20 percent for the service-connected bilateral hearing loss for any period. 


ORDER

New and material evidence was not received to reopen a previously denied claim of service connection for alopecia arietta, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of service connection for a skin condition, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of service connection for a scar secondary to in-service circumcision, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of service connection for sexual dysfunction secondary to in-service circumcision, and the application to reopen is denied.

New and material evidence has been received to reopen a previously denied claim of service connection for a pulmonary condition, and the application to reopen is allowed; to this extent only, the claim is granted.

Service connection for right upper extremity carpal tunnel syndrome is denied. 

Service connection for left upper extremity carpal tunnel syndrome is denied. 

For the entire period on appeal, a rating in excess of 20 percent for bilateral hearing loss is denied. 


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with a VA examination in connection with his claim for a pulmonary condition. 

As noted above, the Veteran indicated that he was exposed to toxins in-service, and his private treatment records show that his physician interpretation of lung volume testing dated in April 2012 was early obstructive pattern with dyspnea/COPD, with a diagnosis of dyspnea. Given the evidence of current disabilities and the competent reports of a plausible relationship to the Veteran's active duty service, a VA examination is necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Associate with the claims file any VA treatment records dated from June 2014 relevant to pulmonary treatment. 

2. Provide the Veteran with a VA examination to determine the nature and etiology of any diagnosed pulmonary disability. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed. After a complete review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Identify all pulmonary disabilities diagnosed at any time since July 2013, to include COPD or dyspnea.

(b) For any identified pulmonary disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service. Specifically address his lay assertions that he was exposed to toxins while shoveling coal into the boilers. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary. Please note: lack of contemporaneous medical records cannot be used as the sole rationale in explaining why the current disability is not related to service. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


